Citation Nr: 9903284	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-24 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
paranoid schizophrenia.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran is currently diagnosed with paranoid 
schizophrenia that was initially manifested to a compensable 
degree within one year following discharge from active 
peacetime service.


CONCLUSION OF LAW

Paranoid schizophrenia was manifested to a compensable degree 
within one year following discharge from active peacetime 
service.  38 U.S.C.A. § 1131, 5107(b)(West 1991); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented a well 
grounded claim within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991), as defined by Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Board is also satisfied that all 
appropriate development has been accomplished and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As indicated above, the veteran contends that paranoid 
schizophrenia was incurred during service connection and that 
service connection for this psychiatric disorder is thus 
warranted.  After review of the record, the Board finds that 
the evidence supports that paranoid schizophrenia was 
manifested to a compensable degree within one year following 
discharge and that service connection is appropriate. 

The evidence from the most recent VA examination in January 
1998 reveals that the veteran currently suffers from 
schizophrenia, paranoid type, in partial remission.  The 
veteran's wife stated to the examiner that when her husband 
gets "sick", he talks to himself, becomes very angry, and 
speaks incoherently.  The examiner found the veteran's affect 
constricted and his mood subdued.  The examiner felt that the 
veteran's psychosis was in partial remission, but that his 
current level of social, vocational and industrial adjustment 
appears to be impaired.  

The veteran's service medical records do not show evidence of 
treatment or symptoms of paranoid schizophrenia.  The first 
evidence of the veteran's psychiatric treatment following his 
March 1988 service discharge was in December 1988. At this 
time, he was admitted to the University of Alabama at 
Birmingham (UAB) Medical Center for what was characterized as 
unusually violent behavior, and for which body restraints 
were required to control him.  His wife stated at that time 
that he exhibited strange paranoid behavior since 1986 when 
he was in the Navy.  She stated that his more recent behavior 
leading up to his hospital admission included carrying a 
handgun with him whenever he left the house, accusing her of 
marital infidelity, and verbal and physical abuse of her.  
The examiner found the veteran calm and hyperalert, with 
frightened and anxious affect, though outwardly calm.  His 
cognition was fair, and his judgment and insight were poor.  
The examiner detected positive homicidal ideations that were 
vague and related to delusions.  The veteran also exhibited 
signs of positive paranoia, delusions and auditory 
hallucinations.  He told the examiner that he felt out of 
control.  He also admitted to narcotic substance abuse.  
After 5 days of inpatient psychiatric treatment, he was 
discharged with a diagnosis of delusional paranoid disorder.         

In July 1989, the veteran was again hospitalized at UAB 
Medical Center, this time following a court petition by his 
mother-in-law, for behavior that included threatening to kill 
his wife and himself, insomnia, hyperactivity, elevated mood 
and nonsensical speech.  After 13 days of psychopharmacologic 
treatment and psychotherapy, he was discharged with a 
diagnosis of paranoid schizophrenia, cannabis abuse and 
paranoid personality disorder.  

The Board's service connection decision relies in great part 
on the results of the April 1997 VA examination.  The 
examiner reviewed the claims file, which includes an August 
1995 statement from his wife detailing her observations of 
the veteran during his time in the Navy.  The VA examiner 
noted that the veteran's wife's account of the veteran 
becoming increasingly isolated and acting in a bizarre manner 
while still on active duty was a sign of schizophrenia.  
Specifically, the examiner opined that the wife's account of 
the veteran's activities prior to discharge were consistent 
with decompression, usually the first visible sign of a 
serious psychiatric disorder.  The examiner went on to state 
that he believed that the veteran's schizophrenia is directly 
related to his active service.      

The Board also notes that the claims file also contains 
August 1995 statements from the veteran's in-laws and mother.  
The statement from his in-laws contains a description of the 
veteran's in service problems.  His mother's statement 
details her observations of the veteran following service. 

The Board finds that the clinical evidence from the December 
1998 inpatient treatment for delusional paranoid disorder, 
and the April 1997 VA examination results supports the 
veteran's claim.  Although there are some indications that 
the veteran had manifestations of his psychiatric disorder in 
service, the Board is convinced that by the time of the 
veteran's December 1988 hospitalization, within one year of 
service discharge, his psychiatric disorder was manifested to 
a compensable degree.  Thus, in accordance with 38 C.F.R. 
§§ 3.307 and  3.309, the Board considers his paranoid 
schizophrenia to have been incurred in service.    







ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -
